Title: Thomas Jefferson to Nicholas Biddle, 26 December 1809
From: Jefferson, Thomas
To: Biddle, Nicholas


          
            Sir
             
                     Monticello 
                     Dec. 26. 09.
          
          I have duly recieved your letter of Dec. 12. and should willingly have given any information on the subject of it within my power, but I have not the smallest recollection of mr Lefevre, nor of the transaction to which your letter refers. the any deposit of money made into the treasury of Virginia, will doubtless appear in the treasury books at Richmond, and on what account it was paid. at the close of the
			 revolution, as well as I recollect, Virginia recieved her depreciated paper, by a scale, at the land office, & gave land warrants in exchange to those who chose to lay out their money in that way. the nature of the land warrant
			 here is to authorize the holder to locate it on any ungranted lands he can find in the state. at that time there were considerable quantities of good lands ungranted. at this moment there is
			 probably
			 none cultivable ungranted. the state did not undertake to find the land for the purchaser. he took that on himself. this circumstance has decieved strangers abroad, who had no opportunities of
			 learning what was incumbent on themselves to do to obtain their land. here every one knew they were to locate their own warrants. mr Lefevre’s warrant may, I presume, be renewed if lost (tho’ I do not know that it can.) but it is worth no more than the legal price of new warrants, which cost either two or four dollars for every hundred acres (I do not recollect which.) consequently the warrant for 366. as is worth either 7.D. 33 C. or 14.D. 67 Cents. this is the sum of all the
			 information it is in my power to give you, and I pray you to be assured of my great respect.
          
            Th:
            Jefferson
        